DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. Applicant argues that none of the cited references teaches “each of the plurality of the inner and outer conductors include a respective plurality of columnar conductors that are formed from a metal pin” as amended claim 1, the feature of which was previously claimed in claim 7. Applicant emphasizes that the columnar conductors in the references are not formed from metal pins. Applicant alleges that the plated via conductors 95 in Whittaker merely electrically connects upper and lower wiring patterns 58 and 70, not “fasten, support, or attach” them, and therefore, the plated via conductor 95 cannot be considered to meet the definition of the “pin” as stated by the examiner. Applicant asserts that the use of metal pin improves electrical characteristics, such as lower resistance, good, Q value, and heat dissipation that the via hole conductors cannot achieve. Therefore, Applicant concludes that the use of via conductors as taught by the cited references teaches away from the claimed metal pin, and it would not have been obvious to combine the references to arrive at claim 1.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As stated in the interview summary mailed on 03/30/2022, one of the definitions of “pin” is “a small, slender, often pointed piece of wood, metal, etc., used to fasten, support, or attach things” (https://www.dictionary.com/browse/pin). As shown in FIG. 11, the plated via conductor 95 in Whittaker is a small, slender metal used to fasten, support, or attached to the upper and lower wiring patterns 58 and 70. Therefore, the plated via conductor 95 of Whittaker is proper and reasonable to interpret as the claimed “metal pin.” Altman also teaches via connection similar to the claimed columnar conductor in the present invention and plated via conductor of Whittaker. Therefore, the via connection of Altman is also proper to interpret as the claimed “metal pin.” The argument that metal pin improves electrical characteristics does not commensurate the scope of the claim. Therefore, at least each of Whittaker and Altman teaches  “each of the plurality of the inner and outer conductors include a respective plurality of columnar conductors that are formed from a metal pin” as amended claim 1, the feature of which was previously claimed in claim 7, and the combination of the references are proper with the motivation as set forth in the rejection. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “each of the plurality of the inner and outer conductors include a respective plurality of columnar conductors that are formed from a metal pin” as amended claim 1 must be shown in the elected species or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “each of the plurality of the inner and outer conductors include a respective plurality of columnar conductors 95 that are formed from a metal pin” as amended. Specifically, “each of the plurality of inner conductors 5a” in the elected species FIGs. 1-2 does not include a “plurality of columnar conductors.” In the elected species, only “each of the plurality of …outer conductors 51” include a “plurality of columnar conductors 5b.” For examination purpose, the limitation in question is interpreted as each of the plurality of inner conductors having a single inner columnar conductor and each of plurality of outer conductors includes a plurality of columnar conductors, consistent with the description of the elected species.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-2, 6, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (U.S. PG. Pub. No. 2006/0152322 A1) in view of Bernhardt et al. (U.S. Patent No. 6,417,754 B1) and Altman et al. (U.S. Patent No. 5,055,816).
With respect to claim 1, Whittaker et al., hereinafter referred to as “Whittaker,” teaches a coil component (FIGs. 1-12B) comprising: 
an insulating layer 52 (e.g. FIG. 8) having an annular coil core 62 (e.g. FIGs. 6 and or 8) embedded; and 
a coil electrode (coil formed by vias 95, and wiring patterns 58 and 70) wound around the coil core, 
wherein the coil electrode includes 
a plurality of first wiring patterns 70 and 90 arranged on a first principal surface (upper surface) of the insulating layer, one end (inner end) of each of the first wiring patterns being disposed at an inner peripheral side of the coil core and another end (outer end) of each of the first wiring patterns being disposed at an outer peripheral side of the coil core, a plurality of second wiring patterns 58 and 90 arranged on a second principal surface (lower surface) of the insulating layer such that each of the second wiring patterns forms a pair with a corresponding one of the first wiring patterns, one end (inner end) of each of the second wiring patterns being disposed at the inner peripheral side of the coil core and another end (outer end) of each of the second wiring patterns being disposed at the outer peripheral side of the coil core, 
a plurality of inner conductors (via conductor 95 in through holes 81) disposed at the inner peripheral side of the coil core, each of the inner conductors connecting the one end of the corresponding one of the first wiring patterns and the one end of a corresponding one of the second wiring patterns forming the pair with the first wiring pattern, and a plurality of outer conductors (via conductor 95 in through holes 80) disposed at the outer peripheral side of the coil core, each of the outer conductors connecting the other end of the corresponding one of the first wiring patterns and the other end of the corresponding one of the second wiring patterns adjacent to a second wiring pattern forming the pair with the first wiring pattern, and 
wherein at least one of the first wiring patterns or the second wiring patterns includes
an underlying electrode 70 or 58 and a surface electrode 90 that is provided on the underlying electrode, and
wherein each of the plurality of the inner and outer conductors are formed from a metal pin (paras. [0049], [0052], and [0059]). In the specification, Whittaker does not expressly teach
wherein at least one of the first wiring patterns is such that an area of a section of each of the outer conductors connected to the other end, perpendicular to a thickness direction of the insulating layer is larger than an area of a section of each of the inner conductors connected to the one end, perpendicular to the thickness direction of the insulating layer, and wherein the surface electrode covers at least partially side surfaces of the underlying electrode, and 
wherein each of the plurality of the inner and outer conductors include a respective plurality of columnar conductors that are formed from a metal pin.
However, as seen in FIG. 9, the section area of through holes 80 at the outer periphery of the core coil in Whittaker is clearly greater than the section area of the through holes 81 at the inner periphery of the coil core. Based on this, a person with ordinary skill in the art would know the section area of the outer conductor could be made larger, if not already in Whittaker, than the section area of the inner conductor. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the outer conductor section area larger than the inner conductor section area to provide the desired number of turns and current density, since a smaller section area of inner conductor would allow more coil turns while larger section area of outer conductor would reduce current density.
Bernhardt et al., hereinafter referred to as “Bernhardt,” teaches a coil component a reproduction of FIG. 2G), wherein the surface electrode 228 covers at least partially side surfaces of the underlying electrode 226 (col. 5, lines 1-5). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the surface electrode covering side surface of the underlying electrode as taught by Bernhardt to the coil component of Whittaker to prevent copper oxidation (col. 5, lines 3-5).
	Best understood in view of 35 USC 112(b) rejection, Altman et al., hereinafter referred to as “Altman,” teaches a coil component (FIG. 5a), 
wherein each of the plurality of the conductors as taught by Altman to the coil component of Whittaker to provide the required mechanical stability and or skin effect.
With respect to claim 2, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 1, 
wherein a total of areas of sections of the outer columnar conductors perpendicular to the thickness direction of the insulating layer is greater than an area of a section of a corresponding one of the inner columnar conductors perpendicular to the thickness direction of the insulating layer. 
a total of areas of sections of the outer columnar conductors perpendicular to the thickness direction of the insulating layer is greater than an area of a section of a corresponding one of the inner columnar conductors perpendicular to the thickness direction of the insulating layer (Altman, col. 4, lines 21-29). 
 With respect to claim 6, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 2, wherein the outer columnar conductors are arranged in one row along an outer periphery of the coil core (Altman, col. 4, lines 21-29). 
With respect to claim 16, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 6, wherein each of the inner columnar conductors and each of the outer columnar conductors are formed from a metal pin (Altman, col. 4, lines 21-29). 
With respect to claim 17, Whittaker in view of Bernhardt and Altman teaches the teaches the coil component according to Claim 1, wherein upper end surfaces of the metal pins of the inner columnar conductors and the outer metal outer columnar conductors are exposed from the second principal surface of the insulating layer, and lower end surfaces of the metal pins of the inner columnar conductors and the outer metal outer columnar conductors are exposed from the first principal surface of the insulating layer (Whittaker, para. [0059]). The metal columnar conductors 95 of Whittaker are exposed from the upper and lower surfaces of the insulating layer 52.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker in view of Bernhardt and Altman, as applied to claim 1 above, and further in view of Nishihata et al. (U.S. PG. Pub. No. 2015/0262748 A1).
With respect to claim 18, Whittaker in view of Bernhardt and Altman teaches the coil component according to claim 1. Whittaker in view of Bernhardt and Altman does not expressly teach the metal pin is disposed below at least a portion of the underlying and surface electrodes.
Nishihata et al., hereinafter referred to as “Nishihata,” teaches a coil component (e.g. FIGs. 1-2), wherein the metal pin 133 and or 134 is disposed below at least a portion of the underlying and surface electrodes 132 (para. [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the metal pin and the underlying surface electrodes as taught by Nishihata to the coil component of Whittaker in view of Bernhardt and Altman to provide the required support of the underlying and surface electrodes and or mechanical stability.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837